UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6232



YAQUB HAMEED MUWAKKIL,

                                            Plaintiff - Appellant,

          versus


A. DAVID ROBINSON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-1374)


Submitted:   June 22, 2005                 Decided:   July 12, 2005


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Yaqub Hameed Muwakkil, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Yaqub Hameed Muwakkil appeals from the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint regarding

prison conditions for failure to state a claim under 28 U.S.C.

§ 1915A (2000).     After the district court entered its order,

Muwakkil was transferred.   Because Muwakkil sought only injunctive

and declaratory relief, his subsequent transfer renders his appeal

moot.   See Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991).

Nonetheless, after a review of the record, we conclude that the

district court incorrectly decided that Muwakkil’s complaint failed

to state a claim.   Accordingly, although we dismiss the appeal as

moot, we note that the district court’s dismissal should not count

as a “strike” for purposes of 28 U.S.C. § 1915(g) (2000).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -